Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states:
[Limitation 1] a memory; and 
[Limitation 2] a processor coupled to the memory and configured to: count, as a number of times of reference a number of times to which a data block is referenced; 
[Limitation 3] store, among data blocks stored in a cache area of the memory, an entry of the data block in which writing is requested and the number of times of reference is 1 in a first management list by a least recently used (LRU) scheme; 

[Limitation 5] in a case where an entry of a data block to be written is registered in the first management list when a write request is processed, maintain the entry of the data block registered in the first management list over the cache area; and 
[Limitation 6] in a case where the entry of the data block to be written is registered changing the second management list for processing of the write request in terms of the entry of the data block registered in the second management list.”
*Note limitation 2 states “a processor coupled to the memory and configured to: count.” This limitation fails to disclose if the count is being increased or decreased. This is not indefinite, but is noted for the following analysis.

Interpretation 1:
Limitation 3 may be interpreted as storing in a first list a count of the number of times a block has been previously referenced. Limitation 5 states “maintain the entry of the data block registered in the first management list over the cache area.” Meaning, (if the counter increases with each reference) the first list is a list of blocks that have already been referenced 1 time. Upon receiving a request the count is incremented to 2, but the reference does not get moved from the first list to the second list. However, Limitation 4 says that the second list is for blocks that have been referenced 2 or more times. 


Interpretation 2:
Limitation 3 stores the reference in the first list and decreases the count from 1 to 0, and Limitation 5 requires the reference to remain in the first list despite the first list for being reference with 1 count. The count would be 0 and the reference is left in the first list with a count of 0. The first list never changes and the first list contains reference with counts of 0.
Limitation 4 stores the reference in the second list and decreases the count from 2 to 1. A reference with a count of 1 would should be in the first reference list, however, Limitation 6 states that the second list is suppressed and nothing changes.

Interpretation 3:
Limitations 3 & 4 state “store, among data blocks stored in a cache area of the memory, an entry of the data block in which writing is requested.” For limitation 3, this is interpreted as the block has a count of 0 as the request comes in and is not in any list. As the request is processed the reference is added to the first list and a counter is set to 1. However, with this interpretation, limitation 5, “maintain the entry of the data block registered in the first management list over the cache area,” would be indefinite since the list would need to store the new reference while also maintaining a list. The list cannot be added to while not changing.

 
Claim 3 is rejected for the same reason as claim 1.

The examiner welcomes the applicant to contact the examiner at 571-270-3788 or sean.rossiter@uspto.gov to schedule an interview to help further compact prosecution of this application.  

For the purpose of this examination, as best understood by the examiner in light of the claims and the specification, is interpreted as two lists configured to maintain counts of Least Recently Used (LRU) or Least Frequently Used (LFU) metadata pages in cache.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pundir et al. PG Pub US 2017/0192892 A1. [hereinafter Pundir].

Regarding claims 1 & 3, Pundir discloses:
a memory; and a processor coupled to the memory and configured to: count, as a number of times of reference a number of times to which a data block is referenced (A reference count is maintained for each cached metadata [0074]); 
store, among data blocks stored in a cache area of the memory, an entry of the data block in which writing is requested and the number of times of reference is 1 in a first management list by a least recently used (LRU) scheme; store, among the data blocks stored in the cache memory, an entry of the data block in which writing is requested and the number of times of reference is equal to or larger than 2 in a second management list by the LRU scheme (if accessed (i.e., a read request for the metadata page), the metadata page may be moved out of the recycle queue. According to the technique, the LRU property may be implemented by temporal ordering of metadata pages in the recycle queue 1450, whereas the LFU property may be implemented via a recycle counter maintained for each metadata page that indicates a number of times a metadata page is moved into the recycle queue [0074]);  
in a case where an entry of a data block to be written is registered in the first management list when a write request is processed, maintain the entry of the data block (The page cache 1400 is organized as data structures configured to maintain properties of Least Recently Used (LRU) and Least Frequently Used (LFU) for metadata pages in the cache. Illustratively, a first data structure is a hash table 1410 storing the key-value pairs (e.g., an extent key and associated metadata page) and a second data structure is a multi-level recycle queue 1450 for reclaiming cached metadata pages no longer referenced in-core. A reference count is maintained for each cached metadata page such that when the count reaches a sentinel value (e.g., zero), the metadata page may be inserted into the recycle queue 1450 for reclamation (i.e., may be evicted). Similarly, if accessed (i.e., a read request for the metadata page), the metadata page may be moved out of the recycle queue. According to the technique, the LRU property may be implemented by temporal ordering of metadata pages in the recycle queue 1450, whereas the LFU property may be implemented via a recycle counter maintained for each metadata page that indicates a number of times a metadata page is moved into the recycle queue (i.e., a number of times the metadata page is used and discarded). The recycle queue 1450 thus controls (manages) the metadata page stored in the hash table 1410 based on spatial and temporal locality of the page. Note that referenced metadata pages are maintained in-core (i.e., cannot be evicted) until completely unreferenced and moved to the recycle queue 1450 and thus subject to eviction (i.e., reclamation in the recycle queue) [0074]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D ROSSITER/Primary Examiner, Art Unit 2133